                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 8:18-cv-01773-KES                                                 Date: January 3, 2019

Title: COMPASS BANK v. IGOR SHABANETS, et al.

PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                    Not Present
               Courtroom Clerk                                   Court Reporter

       ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
             PLAINTIFF:                                      DEFENDANT:
            None Present                                      None Present



PROCEEDINGS (IN CHAMBERS):                          Order to Show Cause Why Action Should
                                                     Not Be Dismissed for Failure to Timely
                                                               Serve Defendants


        Compass Bank (“Plaintiff”) filed this action on September 28, 2018. (Dkt. 1.) On
October 4, 2018, at Plaintiff’s request, the Clerk issued a 21-day summons directed to Igor and
Olga Shabanets (“Defendants”). (Dkt. 6.) Federal Rule of Civil Procedure 4(m) generally
requires plaintiffs to serve defendants with process within 90 days after the complaint is filed.
Although that 90-day deadline expired on December 27, 2018, Plaintiff has not filed any proof of
service as of the date of this order.

      IT IS THEREFORE ORDERED that, on or before January 17, 2019, Plaintiff shall
show cause why this action should not be dismissed without prejudice for failure to timely serve
Defendants.




                                                                      Initials of Deputy Clerk JD
